I concur in the opinion of the Chief Justice, reversing the judgment below in this case, and, in addition to the reasons stated in his opinion, I make these brief observations. The Home Bank  Trust Company was, in my opinion, trustee of Mr. Prothro for certain purposes. As such trustee, the bank had the right to deposited the funds received for Prothro in its own bank.
The bank carried out the provisions of the trust and deposited the funds in question in its own bank to the credit of Prothro. Suppose the Home Bank  Trust Company had agreed to deposit the funds collected in some other bank, and had carried out that agreement. Unquestionably, Mr. Prothro would not have been a preferred creditor as to the funds so deposited in that other bank. I cannot see how he can be preferred here, because the bank deposited the funds to his credit in its own bank, as it had the right to do under the agreement. The case is practically the same as where the president of a bank, acting as an executor of an estate, should receive funds belonging to that estate, and deposit them in the bank of which he was president. The funds would betrust funds between the executor and the estate, but neither the executor nor the estate would be entitled to a preference upon the insolvency of the bank, because the trust relationship existed between the president and the estate of which he was executor. If the agreement in the case at bar had provided absolutely that the bank was to deliver the moneys to Prothro, or to the Hill Chevrolet Company, the situation would be different.